AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                               Pagel ofl



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                JUDGMENT IN A CRIMINAL CASE
                                     v.                                      (For Offenses Committed On or After November I, 1987)


                     Rene Anselmo-Gonzalez                                   Case Number: 3:18-mj-22878-BGS

                                                                            Lauren Day Cusitello
                                                                            Defendant's Attorney


REGISTRATION NO. 81079298

THE DEFENDANT:
 lZl pleaded guilty to count(s) 1 of Complaint
                                          ~--~-------------------------
 0 was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                           Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                  1



 D The defendant has been found not guilty on count(s)
                                                                         ~------------------

 0 Count(s)                                                                  dismissed on the motion of the United States.
                  ~----------------~




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

ISi Assessment: $10 WAIVED            lZl Fine: WAIVED
ISi Court recommends USMS, ICE or DHS or other arresting agency return all property and all docnments in
the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circnmstances.

                                                                          Monday, November 26, 2018

                                                    -----,                Date of Imposition of Sentence




                                                                          UNITED STATES MAGISTRATE JUDGE


                                                                                                                   3: 18-mj-22878-BGS
